Citation Nr: 1302569	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-06 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, (claimed as high blood pressure) claimed as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease, claimed as a result of exposure to herbicides.  

3.  Entitlement to an initial rating in excess of 20 percent for diabetes.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1957 to February 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2005, July 2010, and October 2010 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011; though the Veteran's wife and son were present, neither presented testimony in that hearing.  A transcript of the hearing has been associated with the claims folder.

Before turning to the merits of the decision, it is instructive to review the complex history of the Veteran's claims.  The Veteran first sought service connection for diabetes and hypertension in an August 2004 claim.  Each of these claims was initially denied in an August 2005 rating decision.  The Veteran thereafter filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in March 2009.  He filed a Substantive Appeal in that same month.  

The Veteran filed his claims for service connection for bilateral peripheral neuropathy of the lower extremities in September 2006.  His claim was denied in a March 2009 rating decision.  

During the pendency of the Veteran's appeal, he testified before a Decision Review Officer in April 2010.  Heretofore, his claims had been denied because the RO found no evidence that the Veteran had served in the Republic of Vietnam, so he was therefore not presumptively exposed to herbicides.  In that hearing, however, the Decision Review Officer conceded that the Veteran had in fact set foot in Vietnam and would thus be subject to the presumption.  

The RO issued a rating decision in July 2010 granting service connection for diabetes and bilateral peripheral neuropathy.  As the RO continued its denial of the Veteran's claims for service connection for hypertension and as the Veteran had already filed a Substantive Appeal for these issues, the RO issued a Supplemental Statement of the Case in July 2010 that addressed this issue.  The Veteran filed his Notice of Disagreement with respect to the initial ratings assigned for his diabetes and peripheral neuropathy in September 2010.  

In a July 2011 decision, the Board granted the Veteran's claim for service connection for impotence; that claim is thus no longer before the Board.  The Board also remanded the Veteran's claim for service connection for hypertension for further development.  Noting that the Veteran had filed a Notice of Disagreement with respect to his three increased ratings claims, the Board also assumed jurisdiction of these issues and remanded them in order that a Statement of the Case could be issued.  The Veteran filed a timely Substantive Appeal on these issues, so they have properly returned to the Board.  

Meanwhile, the Veteran had separately filed claims for entitlement to service connection for ischemic heart disease and entitlement to a TDIU.  The Veteran filed a timely Substantive Appeal for these issues in April 2011.  As this Substantive Appeal was not made part of the claims folder prior to the Board's July 2011 decision, however, the Board did not address them.  They are properly before the Board now.  

The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its July 2011 remand instructions for the Veteran's claim for service connection for hypertension, so that particular claim may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issues of entitlement to an increased rating for diabetes, entitlement to an increased rating for bilateral peripheral neuropathy of the lower extremities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence relating the Veteran's hypertension to his active service or showing that it is secondary to or aggravated by his service-connected diabetes. 

2.  The Veteran does not currently suffer from ischemic heart disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2004 and October 2010 - prior to the initial RO decisions in these matters - that addressed the notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The October 2010 notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Though the Veteran in this case did not receive such notice regarding ratings and effective dates in the August 2004 letter, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, his VA treatment records, and records of his post-service private treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  

As noted above, the Board remanded the Veteran's claim for service connection for hypertension in July 2011.  Specific to that claim, the Board ordered that an opinion regarding the etiology of the Veteran's hypertension be obtained.  The Veteran underwent a VA examination in May 2012, and the examiner answered the questions posed by the Board.  The Board thus finds there was substantial compliance with its July 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Each of the Veteran's claims for service connection is evaluated separately below.

Hypertension

The Veteran seeks service connection for hypertension.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran suffers from hypertension.  This fact has been confirmed by VA examinations, VA medical records, and private medical records.

There is, however, no evidence that the Veteran suffered from hypertension during his more than 20 years of active service.  A review of his service treatment records shows no treatment or complaints of this condition, and at no time during his active service was the Veteran diagnosed as suffering from high blood pressure or hypertension.  Further, in a May 2012 VA examination, the examiner concluded that the Veteran's hypertension is not directly related to his active service.  She noted that the Veteran's service treatment records were silent as to his suffering from hypertension, and that there was no evidence of his suffering from hypertension or high blood pressure within two years of his active service.  She further noted that there was "no other objective medical evidence to connect the Veteran's hypertension to his active military service."  Service connection is thus not warranted on a direct basis.  

The Veteran, however, does not contend that his hypertension is related directly to his active service.  Instead, he contends that his condition is secondary to his service-connected diabetes.  

Pursuant to VA regulation, "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a).  Further, secondary service connection may also be granted for "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury."  Id. § 3.310(b).  

The Veteran's claim fails on a secondary basis, however, because the evidence does not indicate that the Veteran's hypertension is proximately due or is aggravated by his service-connected diabetes.  

In a June 2010 VA examination, the examiner stated that she could not resolve this issue without mere speculation, noting that there was no objective evidence to confirm the date of onset of his hypertension in relation to the onset of his diabetes.  

In its July 2011 remand, the Board found that this opinion was not sufficient.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").  Accordingly, the Board remanded the claim for a more thorough statement.  

Such a statement was offered in a May 2012 VA examination.  In that examination, the examiner again concluded that she could not resolve the issue of whether the Veteran's hypertension is proximately due to or the result of his service-connected diabetes without resorting to speculation.  She stated that "the onset dates of hypertension and diabetes are not objectively known."  She noted that the first medical record of the Veteran's being diagnosed as suffering from hypertension and diabetes came in December 2000, and that the Veteran was documented to have both conditions and that medications were prescribed for both conditions at the same time. She stated that, at her examination, the Veteran placed the date of his hypertension diagnosis in the 1980s and his diabetes diagnosis in 1993.  The Veteran added that he did not remember specifically when each disability began, and that he was not sure whether one onset was prior to the other.  The examiner stated that, if the Veteran's conditions had its onset at the same time, then one "cannot be due to the other."  She stated that there is no objective evidence that the Veteran's hypertension is due to his service-connected diabetes.

Unlike her earlier opinion, the Board finds that this opinion on etiology does satisfy the Jones standard.  In her May 2012 opinion, the examiner stated that absent clear dates or information regarding the onset of each of the Veteran's conditions, she could not reach a conclusion without resort to mere speculation.  It is also clear that the examiner based her opinion both on the medical evidence of record and on the Veteran's statements themselves.  Given these facts, the Board finds her opinion satisfies the Jones standard.  23 Vet. App. at 390.

The examiner's opinion is also consistent with the evidence of record that does not show clear dates for the diagnoses of the Veteran's hypertension and diabetes.  The earliest records regarding these conditions come from November and December 2000; records from Hossam Hessen, MD, reflect that the Veteran was diagnosed as suffering from both diabetes and hypertension, but neither condition was noted to predate the other.  In his March 2011 Travel Board hearing, the Veteran stated that he believed he was diagnosed as suffering from hypertension and diabetes at the same time.  

Given the foregoing, the Board finds no evidence that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes.  

The Board further finds that there is no evidence that the Veteran's hypertension has been aggravated by his service-connected diabetes.  Turning again to the May 2012 VA examination, the examiner stated that "the Veteran's hypertension has not been aggravated or increased in severity as a result of his service-connected diabetes."  She stated that the Veteran has been maintained on one BP medication throughout the record, and that there is documentation of good blood pressure control.  She stated flatly that "there is no objective evidence that [the Veteran's] diabetes has aggravated the hypertension."  There is no other evidence, medical or otherwise, that suggests that the Veteran's hypertension has been aggravated by his service-connected diabetes.  

Despite VA's duty to assist, "it is the veteran's 'general evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (quoting Holton v. Shinseki, 557 F.3d 1362, 1368 (Fed. Cir. 2009); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed. Cir. 2008); Cromer v. Nicholson, 455 F.3d 1346, 1350 (Fed. Cir. 2006)).  Here, as described above, there is no evidence showing that the Veteran's hypertension is directly related to his active service, that his hypertension is proximately due to or the result of his service-connected diabetes, or that his hypertension is aggravated by his diabetes.  The preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  There is no doubt to be resolved, and his claim for service connection for hypertension must be denied.  

Ischemic Heart Disease

The Veteran also seeks service connection for ischemic heart disease.  For the reasons that follow, his claim shall be denied. 

Pursuant to VA law and regulation, diseases associated with exposure to certain herbicide agents are considered to have been incurred in or aggravated by active service even without evidence of such disease during service. 38 C.F.R. § 3.307(a). Included on this list is ischemic heart disease and other cardiac disabilities.  38 C.F.R. § 3.309(e).  As it has been conceded that the Veteran was exposed to herbicides during his active service, if the evidence shows that he suffers from ischemic heart disease, his claim would be granted.  

The Veteran's claim fails, however, as there is no evidence that he currently suffers from ischemic heart disease or any other cardiac condition.  A review of both the private and VA medical records show that at no point has the Veteran been diagnosed as suffering from ischemic heart disease.  In October 2010, a VA examiner reviewed the Veteran's claims file and offered the opinion based on the evidence of record that the Veteran has not been diagnosed as suffering from ischemic heart disease.  

In an April 2011 letter, the Veteran's representative stated that a February 2009 VA record noted the Veteran's complaints of dyspnea on exertion.  The representative did not, however, assert that the Veteran was diagnosed as suffering from ischemic heart disease or any other cardiovascular condition at that time.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has not been diagnosed as suffering from ischemic heart disease or any other cardiovascular condition.  The preponderance of the evidence is against his claim.  There is no doubt to be resolved, and his claim for service connection for ischemic heart disease must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for ischemic heart disease is denied.  


REMAND

The Veteran's other claims require a remand.  

With regard to his claims for increased ratings, the Veteran's representative has frequently contended that his disabilities are more severe than the ratings currently assigned.  In his June 2012 Substantive Appeal, for instance, the representative argued that the Veteran is currently taking insulin, and that he is unable to perform routine activities.  Given the representative's contentions, the Veteran's claims should be remanded in order that he may undergo new examinations to determine the current severity of his service-connected disabilities.  

Further, with respect to a TDIU, as the Board is remanding the Veteran's claims for increased ratings, his claim for a TDIU is inextricably intertwined and must be remanded as well.  

1.  Schedule the Veteran for a VA diabetes examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner, and his report should indicate that he reviewed this material.

All indicated tests and studies should be undertaken.  Specifically, the examiner should also state whether treatment of the Veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  

The examiner should also state whether the Veteran's service-connected disabilities (type II diabetes, bilateral peripheral neuropathy of the upper and lower extremities, residuals of a compression fracture to the lumbar spine, and impotence) individually or as a whole render him unable to secure or follow a substantially gainful occupation.  In answering this question, the examiner should address the Veteran's previous work history and education.  

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


